        Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 1 of 12


                                                                                              ~~©mn
                                                                                              •    '   ~.   ~   <   "''




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 f611e;WtffC&-'Yl                                        )
                                                         )
                                                         )
                                                         )
                                                         )
       (Enter above the full name of Plaintiff(s))       )
                                                         )
 vs.                                                     )
                                                         )
Amstr!J)
Name
                 tttt I                                  )
                                                         )
                                                              Case Number: ;). ; f g-C»- 2fe2LJ -1<-H-V-SA:J
                                                                        (To be assigned by Clerk)
                                                         )
·11 I I (iu'/lill
 Street and number
                          Ee/                            )
                                                         )

                                (o{o/J I
                                                         )
                                                         )
                                                                            1FILED
 City              tate         Zip Code                 )                       NOV 1 6 2018
 (Enter above the full name and address of
 Defendant in this action - list the name and address
 of any additional Defendants on the back side of
 this sheet.)

                          EMPLOYMENT DISCRIMINATION COMPLAINT

 1.       Th· employment discrimination lawsuit is based on (check only those that apply):

                 Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.,
                 for employment discrimination on the basis ofrace, color, religion, gender, or
                 national origin.
                 NOTE: In order to bring suit in federal district court under Title VIL you must first
                 obtain a right-to-sue letter from the Equal Employment Opportunity Commission.

          Q      Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et
                 seq., for employment discrimination on the basis of age (age 40 or older).
                 NOTE: In order to bring suit in federal district court under the Age Discrimination
                 in Employment Act, you must first file charges with the Equal Employment
                 Opportunity Commission.

          lr:--/ American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
          -¥ for employment discrimination on the basis of disability.
                 NOTE: In order to bring suit in federal district court under the American with

                                                     1
     Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 2 of 12




              Disabilities Act, you must first obtain a right-to-sue letter from the Equal
              Employment Opportunity Commission.

       D       Other (Describe)




2.     If you are claiming that the discriminatory conduct occurred at a different location than the
       address provided for Defendant, please provide the following information:


       (Street Address) (City/County) (State) (Zip Code)

3.     When did the discrimination occur? Please give the date or time period:



                            ADMINISTRATIVE PROCEDURES

4.     Did you file a charge of discrimination against Defendant(s) with the Kansas State
       Division of Human Rights or the Kansas State Commission on Human Rights?

      ffi~;           Date filed:   11~1 JQ/ Y
5.




6.     Ha   you received a:. Notice of Right-to-Sue Letter?
            Yes LmJ No
         y , please attach a copy of the letter to this complaint.

7.    If you are claiming age discrimination, check one of the following:

      c=J 60 days or more have passed since I filed my charge of age discrimination with the
      ~Employment      Opportunity Commission.
      _L_J
       __ fewer than 60 days have passed since I filed my charge of age discrimination with

                                                2
      Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 3 of 12




        the Equal Employment Opportunity Commission

                                  NATURE OF THE CASE
8.      The conduct complained of in this lawsuit involves (check only those that apply):
        D failure to hire me
        ~termination of my employment
        D failure to promote me
        TilJ failure to accommodate my disability
             terms and conditions of my employment differ from those of similar employees
             retaliation
             harassment                                                   ·
        _ _ reduction in wages                                                            .
        D other conduct (specify):




        Did you complain about this same conduct in your charge of discrimination?

          Eli
         ,----Yes        D      No

9.      I believe that I was discriminated against because of (check all that apply):

        Ji6_ my race or color, which is \Y\e~ Ctl\\b-c.\
         D      my religion, which is _ _ _ _ _ _ _ _ __
         D      my national origin, which is -----;;;;;;;;;.....---------..~--'H
         D my gender, which is DI male; DI female                         \ ·
         !A my disability or perceived disability, which is · ,.. -.                          1
                                                                                                  hsvi~(, (.tJcfa.J·k
        7C'
        __ .'.1 my age (my birth date is:
        -1fJ-   other:   ') \o.J1 or of           ·. ·.IL-\- -           r
                                                                                        l .

                                                                                   LY'{) ··
                                                                                              .




                          Sob fY\L ss16h D . ' c_\e cl v~-V\ c..e.
        ~ou       state the same reason(s) in your charge of discrimination?
        .JfJ.-_y es      _D_ No
10.    State here, as briefly and clearly as possible, the essential facts of your claim. Describe
       specifically the conduct that you believe is discriminatory and describe how each
       defendant is involved in the conduct. Take time to organize your statement; you may use
       numbered paragraphs if you find it helpful. It is not necessary to make legal arguments, or
       to cite cases or statutes.

       'i> l      V:ti: 'l\ M.! l'Y\ lti {t-O_t·t- ,) Cl Con ht/iUeG . s._ Vil.': D s· r;z ' ~uly 8-i ;er
       fWI lu\t\hrt1-~ .· ti d.w~~,. lu\,\ tl\. ~ 1:-~ \t.nc\1 o. cti1!~th~vA.\ 0.0 ~- ·              .
        i.JfJ1)jl7 yk-4!11~Ji?Sc. ·11Jfd olLL~, ·mrJ ..s U)J>r.-'4-1~ fltlra, _~.t?tl(J~
        Cf) /Yll Jrt0t01L-<Sf1lltftr         frjtJ'I. uJu~_Lre,,(;btf-eLt b )'v\U .5' .«tttf
        C~&rvJuYL ~fe_\ , tv\QG\ll(\ vict_ t;~\- 1 £11.oi ~D<!fetl ILJ__lutL
          0LSuLuvu t?cu~1 u11 SCLch t{_s t\Glrcl f'oK 1 . o/)sktmm~ ~J.\ ?Jl6"'c.S i · , 11
         G\S LLL\\ .· C"-) Cb1Y}1iuu1S. -~ 1!!Jucs rel vrct ~~r 'r Pllw.rc,1 fwa rlltL
         LOl'- lLO (\eJ· ~ ( 6'\\, ~~ .So~ \.) p Loi nw:x~ l·fl-\
      Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 4 of 12




12.
         l i   still works for Defendant
         L_J   no longer works for Defendant or was not hired
     Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 5 of 12




           DInjunctive relief (please explain):                                     ~ i M~£ V~v}e.~
                                                                                                            Ce.fl~
                                                                          tf~j Mis,
                                                                                         ttd'l
         ~Costs                                           cas~                                        (~LU C£_
            Monetary damages (please explain):mmelfil\; \t.'Oe,§& Wl                 ·            l4So0.·
                  and fees involved in litigating this          f.<J'\S
         ¥ A s additional relief to make Plaintiff whole, Plaintiff     I      CO~            1      1Le_j1l0~
seeks:   /O,I
                (J{j) .CCO . tO


and such other relief as may be appropriate, including attorney's fees, if applicable.




                                                      lXme (Print or   !Yf:              _)
                                                      ~b.BD~OD~
                                                      A'Jl:MS'i> cI h I         I
                                                                                     l!10 ?:l./L I:;)_
                                                      W fjtate ~!!' 9ode;_ ,
                                                      ':Dl_(o ·£lb -- oC// I
                                                      Telephone Number

                                    DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { Owichita, MKansas City,
                             (Sel6ft One Location)
this matter.



                                     RE

Plaintiff requests trial by jury.    l__j   Yes



Dated/   J-Jbj V
(Rev. 10/15)


                                                  5
                         Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 6 of 12

 EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Felicia A. Jefferson                                                            From:    Kansas City Area Office
        PO BOX30025                                                                              Gateway Tower II
        Kansas City, MO 64112                                                                    400 State Avenue, Suite 905
                                                                                                 Kansas City, KS 66101



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 GFR §1601.7(a))
 EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                 Earl W. Gruver,
 563-2018-01560                                  Investigator Support Asst                                            (913) 551-5751
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D .         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      0           Your allegations did not inv9lve a disability as defined by the Americans With Disabilities Act.

      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      [KJ         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

      D           Other (briefly state)



                                                          • NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You. may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS-ofyourreceipt of this notice~-or your righrto sue basea on tllis chafge-vvill oe -
lost. (The time limit for filing suit based on a claim under state .law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission


Enclosures(s)
                                          cef-J!ffo-cc>!lftb                      .
                                                         J-o._     Natascha Deguire,                                       (Date Mailed)
                                                         -D       Area Office Director
cc:
           Thomas J. Petermann
           Assistant General Counsel
           AMSTED Industries Incorporated
           180 N. Stetson Avenue
           Suite 1800 i·
           Chicago, IL 60601
                     Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 7 of 12
     Enclosure with EEOC
;,   Form 161 (11/16)
                                                  INFORMATION RELATED TO FILING SUIT
                                                UNDER THE LAWS ENFORCED BY THE EEOC

                                    (This information relates to filing suit in Federal or State court under Federal law.
                           If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                  provisions of State law may be shorter or more limited than those described below.)


                                            Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
     PRIVATE SUIT RIGHTS
                                            the Genetic Information Nondiscrimination Act (GINA), or the Age
                                            Discrimination in Employment Act (ADEA):

     In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
     90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
     day period is over, your right to sue based on the charge referred to in this Notice will be lo\)t. If you intend to
     consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
     him or her the date. you received it. Furthermore, in order to avoid any question that you did not act in a timely
     manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
     in_gi9ated wher~ the Notice is_sigoed) or. the_date_of the postmark, if later, . • - - ~      -· -~--- -             1- -


     Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
     State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
     after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
     statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
     your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
     charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
     any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
     alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
     some cases can be brought where relevant employment records are kept, where the employment would have
     been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
     the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
     or make legal strategy decisions for you.                · ·

     PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

     EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
     pay due for violations that occurred more than 2 years (3 years) before you file suit may not·be collectible. For
     example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
     before 7/1/1 O - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
     suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
     Iberefore, if_Y...CJIJ alsq pla11Jg~ye unger_IitleJ.t'Jl,Jh~ADP., _GINA or theADEA,Jn addition.to.suing.on the EPA
     claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

     ATTORNEY REPRESENTATION ••                     Title VII, the ADA or GINA:

     If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
     in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
     made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
     efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
     because such requests do not relieve you of the requirement to bring suit within 90 days.

     ATTORNEY REFERRAL AND EEOC ASSISTANCE                            ••   All Statutes:

     You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
     questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
     inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
     your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
     are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
     file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
     made within the next 90 days.)

                       IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                      Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 8 of 12

v•'




                                                       .    .




      Enclosures(s)

      cc:
            Thomas Petermann
            AMSTED INDUSTRIES
            Two Prudential Plaza 180 North Stetson Avenue
            Suite 1800
            Chicago, IL 60601
                Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 9 of 12

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
b·e covered under the ADNADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual.disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.                          . .

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,       and        other         ADA         related publications,  · available     at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

"Actual" disability or a "record of'' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of'' a disability):

 >    The limitations from the impairment no longer have to be severe or significant for th~ impairment to
 -    be considered substantially limiting-:    -- ·- ·- -    -- - --- ·           · -- -     -- - -   - - -
 >    In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
      learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F .R. §
      1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
      functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
      genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
      hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
      within a body system.
 >    Only one major life activity need be substantially limited.
 >    With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
      measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
      considered in determining if the impairment substantially limits a major life activity.
 >    An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e;g.,
      cancer) is a disability if it would be substantially limiting when active.
 >    An impairm{lnt may be substantially limiting even though it lasts or is expected to last fewer than six
      months.

"Regarded as" coverage:
· > An individual can meet the definition-of disability if an employmenractiolfWas tal<.en because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 > "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substaritially limiting.
 > The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 > A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability: regulations.din.·
                                 Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 10 of 12
                                                                  ';....,_',.


/
                                                       .
      EEOC Fenn 5 (11/09)

                            CHARGE OF DISCRIMINATION
                  This form Is affect.ad by the Privacy Act of 1974. See enclosed Privacy Act
                                                                                                                              Charge Presented To:
                                                                                                                                      D FEPA                  .    Agen~y(ies)              Charge No(s):

                         Statement and other Information before completing this form.
                                                                                                                                      [!]EEOC                          563-2018-01560
                                                                                                                                                                                              and EEOC
            I
                                                                                           Stati, or local Agency, If any
     _N!!m~ (lnrJlcate Mr., Ms., Mrs.) - -··-   - -.   --·   -
                                                                  _.,   ____ ""'   -   ·I-           ---·~.   -- --· - .      ·-·-·       Hor,ne Phone (Incl. Area Code) -       ... · Date of Birth

      Ms. Felicia A. Jefferson                                                                                                                 (816) 647-4829
     Street Address                                                                              .City, State and ZIP Code                                                                                       ·'

      451 Donn.elly ave, Kansas City, MO 64125
                                                                                                                                                                                 .      '




      Named Is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
      Discriminated Against Me or Others. (If mare than two, list under PARTICULARS below.)
      Name                                                                                                                                No. Employees, Members      Phone No. (Include Area Code)
                                                                                                                                           -   -   -


      AMSTED INDUTRIES • GRIFFIN WHEEL KCKS                                                                                                    Unknown
      Street Address                                                                              City, State and ZIP Code
                             '
     · 190 North Stetson suite 1800, Chicago, IL 60601
                                                                                                                                                                             r-...~           .-.........
                                                                                                                                                                                                    -


      Name                                                                             ,                                                  No. Employees, Members     Phone r{rjSflncJurt~ Area Code)
                                                                                                                                                                                              (,..'}
                                                                                                                                                                             ::i::::.         ::;.•:-;.·;
                                                                                                                                                                             0:-J .           ·:..;;i-_,.,
                                                                                                                                                                             _...,                      I ·.._    ~

      Street Address                                                                              City, St!ite and ZIP Code                                                                    ,,-,;··,.,
                                                                                                                                      '                                      N                              ---
                                                                                                                                                                             O'I
                                                                                                                                                                                                        .L~-

                                                                                                                                                                             ;:l:1:>                             .,

      DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                             DATE(S) DISCRIMINATION'l'ooK PtACE
                                                                                                                                                             Earliest ·    'fl Iale~t
        [Kl RACE D COLOR QsEX                                             D            RELIGION -         D           NATl~NAL ORIGIN
                                                                                                                                                       .

                                                                                                                                                           07-08·2017
                                                                                                                                                                                     •1

                                                                                                                                                                             -i:"".04-0~-2018
                                                                                                                                                                             ·-,              ,i...


          I]] RETALIATION . D AGE [!]                              DISABILITY                     D           GENETIC INFORMATION .
                                                                                                                                                                                              !"i'I .


                ·· D .       OTHER (Spec/ft)                                                                                                                 [!] CONTINUING ACTION                                    ••

     THE PARTICULARS ARE (If additional paper Is needed, attach extra shaat(s)j:
        I have been employed by the above-named employer since on or about July 8, 2017. During my employment,
        I have been subjected to racist statements, segregated b~throoms, different ,tenns and conditions of
        employment ba.seci oh :mx race, black and unwanted sexual. contactbased on my sex, female; by my sup_ervisor
        in violation of Title VII of the Civil Rights Act of 1964, as amended (Title VII). I have been denied light duty
        for an injury while I am aware of two white male employees whose requests for light duty were approved in
      . violation of the Americans with Disabilities.Act Amendments Act of 2008 (ADAAA). I witnessed my
        supervisor identify himself in the workplace as a Neo-Nazi supporter, and based on my own knowledge and
        belief other non-white employees have suffered the same or similar di$criniinatory treatment. I complained to
        Human Resources on multiple occasions but the employer has failed to take any action to stop the
        discrimination. · Instead, the employer has retaliated against me for my complaints when I _was discipliried for
        pretextual reasons in violation of Title VII and the AIJAAA.
                                       l


     I want this charge filed with both the EEOC and the State or local Agency, If any. I                            NOTARY- Whan nacassaty for State and Local Agency Requirements
     wlll advise the agencies If I change my address or phone number and I will
     cooperate fully with them In the processing of my charge In accordance with their
    1-!:pr=o::ce::du::.re::s::...--------...,.-------""":;:::::::::.~-~ I swear or afflnn that I have read the above charge and that It is true to
        I declare under penalty of perjury that the above Is true an   · the best of my knowledge, lnfonnatlon and belief.
                                                                         SIGNATURE OF COMPLAINANT


                                                                                                                     SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
          A                                                                                                          (month, day, year)
               Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 11 of 12
CP Enclosure with EEOC Form 5 (11/09)



PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1.      FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3.    PRINCIPAL PURPOSES. The purposes of a charge, taken. on th.is form or otheriNise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit ri!lhts under the EEOC statutes,
to.invok·e the EEOC's jurisdiction and, where dual-filing or referral arrangements ·exist, to begin
state or local proceedings.

4.    ROUTINE USES. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as apJ:>lica_bJe 1 to ..
deterl11ine~c6ncilfate and lftfgate-dalm-s-of unlawful dlscrimlnafion~; Thislorm-may be-presented to
or disclosed to other federal, state or local agencies as appropriatl~ or necessary in carrying out
EEOC's. functions. A copy of this charge Will ordinarily be sent to the respondent organization
againstwhich the charge is made.                                   .

5.    WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and respondinn parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affi,rmed (either by using this form
or by presenting a notarized statement or unsworn .declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. .It is not mandatory that this form be used to make ·a charge.

                             NOllCE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resoluti9n of the matter._ Jhen,ifyou_wish EEOC to ghLe Substa.ntiaLWeight Review to the FEPA's _
fin·a1 findings, you must ask us in writing to do so within 15 days ofyour receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed Y.OUr charge if retaliatiC1n is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section·5Q3(a) of the ADA and Section 207(f) of GINA, it is unlaWful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because ·
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.                    ·
                                                                    Case 2:18-cv-02620-KHV-JPO Document 1 Filed 11/16/18 Page 12 of 12
                                                                                                                                                                                                                                                  ... ,:   .


                               1•   ~                'l                                                                                                                                                                           ...,.:                                   Kansas Human Rights Commission
          EEOC Form 5 (11/09)                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                  u Docfet No.
                                                          CHARGE OF DISCRIMINATION                                                                                                                                                       . . . Pres~
                                                                                                                                                                                                                                       Charge    . I                                    -, 01 1-1 e
                                    ·This.form-ls affected by.the Privacy Act of 1e74. See enclosed Prlv~cy Act -
                                             S~tement and other lriformaUon before compleUng \his form. _ _
                                                                                                                                                                                                                                             [J.FEP!
                                                                    ·.·.
                                                                                                                                                                                                         :· ...   .·
                                                                                                                                                                                                                                            _[j] EEac· -.- -                                   5.63-2018-01560



.- ·.-                                                                                                                                       .
         ~-;~~:r;i;~:}~ef~~~~~-:~--::_:.~-:-~~;:::.: ~-~--~- -··~~--,~: ~--~------~~·~,~--~::;·:;-·::: ~L~:~---- -- _., _Ho~;;~;e~~;~~re;;~de)· ·-                                                                              ,: _                                                                      ·· · - Date-'ot Birth-


          Street Address/.'                                ... -·' .;-.>· ·:                                                          ·       ·               ·.· ··                          .-.c11y,s1atei!ndZIPCoila· .:
         -451·--·o:<fo~~lry),1\f~;-Ka,ii~-~~ City, MO 641:is··.
               .,   - .    j        : -:: .. ~ _.. -~: ::"·:.             .·•            ..       _:.- :· ::·   .         .       .                     •      ..   :   •
                                                                                                                                                                                                                  ..   . ~...

               :.. ·., .,                                  . :_:._~-~·.'. ·>·· . >                                                    . .                   }:· :·:- ...- ;;_;.· ..
                                                                                                                                                                                                                                                                 J.··




          Name~ Is the Empl6y6r, t&tiol"Or'Qanlzatlon, Emplciymerit Agency, Appreritlc~ship Committee, or state or Local Government Agency That 1Belleve
          plscflml6ateq ,t\ga(fisfMa.QfOti'\e~ . '(ff more.than. tWOl lfstpn(;Jef PARTICUL.ARS be/oW;J .• - .-- · .          .-              ·        ·
                                                                                                                                                                                                                                                           No. l:mploye~s~ Member11           Phone No. (Include Area Code)
                                                                                                                                                                                                                                                                ·unknown_
          Sfrea_tAddre'ss"--                                   _._ ··.-_-. · -- :--· .: •.                                        _         :_•_:,· ..                                          Clty;StatfiandZIPCode
         '18fJ. ·'North• Stetson
                              .
                                 suit~. 1800,. ChiCag.o,'
                                                     .
                                                          IL·. 60601
                                                                  ..
                                                                     ·                                                                              .                             '•
                                                                                                                    ·•.       ~
                                                                                                                                                            ,. '·· . .                 '.··


         Name                                                                                                                                                                 ~    ..                                                                      No. Employees, Member11            Phone ~(lnclut/i.Aree Code) _
                                                                                                                                                                                                                                                                                                      .         .   {/)
                                                                                                                                                                                                                                                                                                    i!it;           >::o
                                                                                                                                                                                                                                                                                                     "..... .       (,(lfTj
                                                                                                                                                                            ....
         Street Address -                                                                                                             • ' " I ...
                                                                                                                                                                                               City, St!ite <i~d ZIP Coc;le . ..
                                                 i        .·
                                                                                                                                                                                        -·                                                 '••,
                                                                                                                                                                                                                                           . ·.
           .    . . ..                                         ••   ·~:             ;   I.~·•



         DISqRl°MIN_ATION BASED ()N (Check appri:Jprtate bo!f(es).) .                                                                                                                                                                                                      DATE(S) DISCRIMINATIOiii'JOOK j:)u;GE
                 - ..
                                                                                                                                                                                                                                                                           .  - Earliest ·     -VP. . Fafest
           l"x-f ~CE                     D. ScX o·~ELIGION' D
                                                      tj--~0~~1r_·:                                                                                                                                                     NATl~NALORIGIN
                                                                                                                                                                                                                                                                                                                     ~-,




                                                .                                                                                                                                                                                                               -              -01-08-2011· · · ::.04.mi.-201a
                      w Q_oT~:E~(Sp~c1M;
                          ·_.·
                                    0 - 00 ~ISABlLITY 0
                                        _
                                            -RErALIAT;ON -·.                                                    AG.E ·
                                                                                                                     '. __ - ·· .                                   :-- _· · .
                                                                                                                                                                                       . _                GENETIC INFO.RMA~ION. ·_
                                                                                                                                                                                                                                                                                          -                         Pl ·


                                                                                                                                                                                                                                                                                   [ ] ] CONTINUING.ACTION                    .
         THE PARTICULARS ARE (If additional paper Is needed, attach. extra sheet(s)j: .
           I have been eJ;riployecf by the above-na!il.e~. empioyer sip.ce on or about July 8,_ 2017. During my"empioyment,
           I have been subjected to r~9ist ~tateµi~p_t~,J!i~gregated bathiooms, .different ,terms arid conditions of .          -
           employment ~ased on)iif r~ce~--bfack 4iia"~wanted se~uat_ c9ntacf basecton iny sex, female, by my supervisor
           in Violation ~fTitle, VII of.the qViI Rights Act of 1964, as amended (Title VII). i have been demed light duty
           for ail, injtiiywhile i ~aware of!W,o w,h.ite male employees.whose.requests           light 4utywere approved in .                                                                                                                                       for
         . violation of the Amen~ans with Disabillti~~-Act Am.en~ents Aet of 2098 (ADAAA). I Witiiessed tily _
          .supervisor identify hiinself iri th~ woricPtac~ ·as a N eo-N~i supporter, and_ based on iny own lmowiedge and
           belief other non-white employees have ·suffered the· same or similar di~crlnrlnatocy-treatment. I complairied to
           Human.Resources on multiple ci~casions btit the eniployer has failed to take· any action to_ stop the          -
           discrimiiiatlo~; · inst"ead, the employer has ·retaliated agairist me· for my complaints when I was disciplitied for
         _pr~textual reasons in violati<?il of Title VII aiid the .ADAAA~ -                            · ·
                                                                                .             I                                                                                                                                                                                   •',




       _I want tlils ch-arge filed Willi both the EEOC arid the State.orloeal Agency, if any. I                                                   _NOTARY.- When.nacessaty for Staie end Local Agency Requirements
                                                                                                                                                  .                             .
       .will advls.e the agendas if I change my a~dress or phone number and I will
        cooperate fully with them_ In the processing of my charge in ac~ordance with their .
   i-;Pr;;q~.:;:-e;.:,d~i:.:.re.:.:s::..-·."'.-·.-_..............,,,,_..,,..."""'."""---:-:--:-,,.-...,....,.-·...:__'--~:;;:·::::::i~..L----1·· ' swear. or affirm that f have read the above charge and that It is true to
        t declare· under penalty of ~erjury that the aboit~ Is true 'an                                                                        ,. the best of     kn~wledge, lnforinatlon and belref.
                                                                                                                                                 _SIGNATUR_E O_F.GOMPLAINANT -.             .        .
                                                                                                                                                                                                                       o-· ·. ' -          my                                                      FI L' E.
                                                                                                                                                                                                   .·.   \

                                                                                                                                                                                                 ''.         ' •.   SUB~-CRIBED AND S~QR~ TO B~FO:RE'~~ TH.IS DA~~ y 14 'i. 01 B
                                                                                                                                                                                                                    (month, day, year)                         ,- "·




                                                                                                                                                                                                                                                                                                                                   I
